Order filed December 21, 2015




                                      In The

                       Fourteenth Court of Appeals
                                   ____________

                              NO. 14-15-00973-CV
                                   ____________

              KATHY BACY AND AKILAH BACY, Appellants

                                        V.

                NATIONAL COLLIEGATE TRUST, Appellee


             On Appeal from the County Civil Court at Law No. 4
                           Harris County, Texas
                      Trial Court Cause No. 1055319

                                   ORDER

      The notices of appeal in this case were filed November 20, 2015. To date,
the filing fees of $205.00 have not been paid. Appellant Akilah Bacy filed an
affidavit of indigence, which was contested. On December 1, 2015, the trial court
sustained the contest to Akilah Bacy’s affidavit of indigence. There is no evidence
that appellants are excused by statute or the Texas Rules of Appellate Procedure
from paying costs has been filed. See Tex. R. App. P. 5. Therefore, the court issues
the following order.
      Appellants are ordered to pay the filing fees in the amount of $205.00 to the
clerk of this court on or before January 4, 2016. See Tex. R. App. P. 5. If
appellant fails to timely pay the filing fee in accordance with this order, the appeal
will be dismissed.

                                       PER CURIAM